Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed 5/24/22 and the claims of 10/25/21.  Claims 1, 3, 5, and 7-13 are pending in the instant application.

Claim Objections
Claim 11 is objected to because of the following informalities:  
The language “A method for a treating medical condition” (line 1) is objected to for grammatical/typographical errors; Examiner suggests amending to read –A method for treating a medical condition--.
The language “said patient” (line 5) lacks antecedent basis in the claims; however, this does not rise to the level of indefiniteness as ‘a body cavity’ is set forth in line 1-2 and as the claims are interpreted in light of the disclosure, one of ordinary skill in the art would recognize that the body cavity implies the patient (which is to be treated).  Examiner suggests amending the language in line 1 “air trapped within a body cavity, comprising:” to read –air trapped within a body cavity of a patient, comprising:-- or amending “said patient” in line 5 to read –a patient--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (2006/0201504) in view of Chudzinski et al. (Acute Colonic Pseudoobstruction) (see copy previously provided) and Hilliard (5,586,551).
Regarding claim 1, Singhal discloses a method of treating a medical condition (see abstract, 0008, 0023, and 0025 for example, medical condition being gastrointestinal ischemia for example) which includes providing 100% oxygen via a mask (see Fig. 1-2, mask 12 para. 0008, 0023 and 0026 for example).  Singhal is silent as to the patient suffering a medical condition being acute colonic pseudo-obstruction (ACPO); however, Chudzinski teaches that ACPO can result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Singhal method to be applied to a patient who is suffering from ACPO as the Singhal method is known to prevent ischemic conditions (Singhal abstract) and, as evidenced by Chudzinski, ACPO is known to result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example) and would help to prevent unwanted ischemic conditions in a patient suffering from ACPO.  The now modified Singhal method is silent as to the 100% oxygen being applied by a non-rebreather mask; however, Hilliard teaches that it is well-known in the art to provide pure oxygen via a non-rebreather mask (see Hilliard col. 1 ln. 10-11, col. 3 ln. 25-26 and 53-54, Figs. 1 and 3-6 showing the non-rebreather mask).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method’s 100% oxygen to be delivered via a non-rebreather mask, as taught by Hilliard, as this is a well-known suitable mask for delivery such high level of oxygen and would ensure the patient receives the full dose of oxygen and avoid diluted gas delivery.  The now modified Singhal method provides 100% non-rebreather mask oxygen applied to the patient and would thus also provide for treatment of acute colonic pseudo-obstruction by decompressing the patient’s colon via the application of the oxygen as it manipulates partial pressure of oxygen and partial pressure of nitrogen in air trapped in said colon such that ACPO is treated (modified Singhal’s method modified in view of Chudzinski to be applied to a patient suffering from ischemia due ACPO would thus work to decompress the colon due to manipulation of partial pressures of oxygen and nitrogen in the colon, see Singhal para. 0023 which discloses that the method achieves high partial pressure of oxygen).

Claim(s) 3, 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal in view of Chudzinski.
Regarding claim 3, Singhal discloses a method of treating a medical condition (see abstract, 0008, 0023, and 0025 for example, medical condition being gastrointestinal ischemia for example) which includes providing a source of 100% oxygen (see Fig. 1-2, source of oxygen 40, see para. 0008, 0023, and 0026 for example) and administering the oxygen to the patient (see Fig. 1-2, oxygen administered via mask 12).  Singhal is silent as to the patient suffering a medical condition being acute colonic pseudo-obstruction (ACPO); however, Chudzinski teaches that ACPO can result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Singhal method to be applied to a patient who is suffering from ACPO as the Singhal method is known to prevent ischemic conditions (Singhal abstract) and, as evidenced by Chudzinski, ACPO is known to result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example) and would help to prevent unwanted ischemic conditions in a patient suffering from ACPO.  The now modified Singhal method provides 100% mask oxygen applied to the patient and would thus also provide for decompressing the patient’s colon via the administering of the oxygen as it manipulates partial pressure of oxygen and partial pressure of nitrogen to remove air trapped in said colon such that ACPO is treated (modified Singhal’s method modified in view of Chudzinski to be applied to a patient suffering from ACPO would thus work to decompress the colon due to manipulation of partial pressures of oxygen and nitrogen in the colon and thereby remove the gas, see Singhal para. 0023 which discloses that the method achieves high partial pressure of oxygen).
Regarding claim 7, the modified Singhal method is silent as to the oxygen being administered to the patient for 6 hours; however, Singhal discloses that treatment can last for 5 hours or 8 hours and at the discretion of the treating physician.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method to deliver the oxygen for 6 hours in the event that the treating physician determines that this time period will effectively treat the patient’s condition.
Regarding claim 8, the modified Singhal method is silent as to further including the step of supplementing the oxygen with other medications or chemicals miscible or dissolvable in oxygen to enhance the treatment; however, Chudzinski discloses that treatment of ACPO includes providing pharmaceutical medication (see Chudzinski pg. 5, “Conservative Measures and Medical Therapy” para. 3 of this section).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method to also include providing pharmaceutical medication, as taught by Chudzinski, in order to provide another means of treating the ACPO.
Regarding claim 11, Singhal discloses a method of treating a medical condition (see abstract, 0008, 0023, and 0025 for example, medical condition being gastrointestinal ischemia for example) which includes providing a source of 100% oxygen (see Fig. 1-2, source of oxygen 40, see para. 0008, 0023, and 0026 for example) and administering the oxygen to the patient (see Fig. 1-2, oxygen administered via mask 12).  Singhal is silent as to the patient suffering a medical condition being air trapped within a body cavity; however, Chudzinski teaches that ACPO, a condition caused by air trapped within a body cavity, can result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Singhal method to be applied to a patient who is suffering from ACPO as the Singhal method is known to prevent ischemic conditions (Singhal abstract) and, as evidenced by Chudzinski, ACPO is known to result in ischemia (see Chudzinski abstract, pg. 1 last 3 lines for example) and would help to prevent unwanted ischemic conditions in a patient suffering from ACPO.  The now modified Singhal method provides 100% mask oxygen applied to the patient and would thus also reduce the level of the air within the body cavity thereby causing transmission of gas from the body cavity to the patient’s bloodstream to treat the medical condition (modified Singhal’s method modified in view of Chudzinski to be applied to a patient suffering from ACPO would thus work to decompress the colon due to manipulation of partial pressures of oxygen and nitrogen in the colon and remove the gas in the cavity to the patient’s bloodstream, see Singhal para. 0023 which discloses that the method achieves high partial pressure of oxygen).
Regarding claim 12, the modified Singhal method treats a medical condition which is one or more of the claimed group (Singhal modified in view of Chudzinski to treat ACPO which is a type of ileus).

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal and Chudzinski as applied to claims 3 and 12 above, and further in view of Hilliard.
Regarding claim 5, the modified Singhal method is silent as to the step of administering the oxygen through a non-rebreather mask; however, Hilliard teaches that it is well-known in the art to provide pure oxygen via a non-rebreather mask (see Hilliard col. 1 ln. 10-11, col. 3 ln. 25-26 and 53-54, Figs. 1 and 3-6 showing the non-rebreather mask).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method’s 100% oxygen to be delivered via a non-rebreather mask, as taught by Hilliard, as this is a well-known suitable mask for delivery such high level of oxygen and would ensure the patient receives the full dose of oxygen and avoid diluted gas delivery.
Regarding claim 13, the modified Singhal method is silent as to the step of administering oxygen including applying the oxygen to the patient through a non-rebreather mask; however, Hilliard teaches that it is well-known in the art to provide pure oxygen via a non-rebreather mask (see Hilliard col. 1 ln. 10-11, col. 3 ln. 25-26 and 53-54, Figs. 1 and 3-6 showing the non-rebreather mask).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method’s 100% oxygen to be delivered via a non-rebreather mask, as taught by Hilliard, as this is a well-known suitable mask for delivery such high level of oxygen and would ensure the patient receives the full dose of oxygen and avoid diluted gas delivery.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal and Chudzinski as applied to claim 8 above, and further in view of Wagner et al. (2015/0320791).
Regarding claim 9, the modified Singhal method is silent as to supplementing the oxygen with other medication including one or more of carbon monoxide and nitrous oxide; however, Wager teaches treatment of ileus via delivery of carbon monoxide (see Wager para. 0022, 0005, and abstract for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method to further include providing carbon monoxide to the patient, as taught by Wager, as this is known to treat ileus (see Wager para. 0022).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal and Chudzinski as applied to claim 3 above, and further in view of Wagner.
Regarding claim 8, the modified Singhal method is silent as to further including the step of supplementing the oxygen with other medications or chemicals miscible or dissolvable in oxygen to enhance the treatment; however, Wager teaches treatment of ileus via delivery of carbon monoxide (see Wager para. 0022, 0005, and abstract for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Singhal method to further include providing carbon monoxide to the patient, as taught by Wager, as this is known to treat ileus (see Wager para. 0022).
Regarding claim 9, the modified Singhal method includes providing medication including one or more of carbon monoxide and nitrous oxide (see Wager para. 0022).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The prior art does not disclose, either alone or suggest in combination, a method as set forth in claim 3 and further including the step of attaching an air-filled balloon having a semipermeable membrane in continuity with the oxygen, the membrane having a permeability mimicking the permeability of the colon to thereby represent the expected reduction of the gas from the patient’s colon.

Response to Arguments
Applicant's arguments filed 5/24/22 and the 132 Declaration filed 5/24/22 have been fully considered but they are not persuasive.
Applicant argues that treating ischemia, as taught by Singhal, ACPO would also be treated is incorrect as once the colon has become ischemic, ACPO cannot be treated with oxygen due to the Declaration of Weiner para. 32-33 which states that it is a matter of physics and blood chemistry that diffusion of nitrogen from the colon into the capillaries of the colon requires substantial blood flow to the colon which does not occur in an ischemic colon.  This argument is not well-taken as Singhal discloses that providing 100% oxygen to a patient can prevent ischemic conditions, i.e. before ischemia is present in the body part, and gives gastrointestinal ischemia as one of the conditions to prevent (see Singhal abstract, para. 0006 which discloses prevention of ischemia, para. 0008, 0023 and 0026 regarding delivery of 100% oxygen via a mask).  As Chudzinski discloses that ACPO can lead to colonic ischemia (Chudzinski abstract, pg. 1 last 3 lines for example), it would have been obvious to one of ordinary skill in the art to apply the Singhal method to a patient with ACPO in order to prevent that patient’s colon from becoming ischemic.  Thus the treatment of the patient with 100% oxygen to prevent ischemia (Singhal) would also treat ACPO which can lead to ischemic colon (Chudzinski) and would also work to decompress the colon and treat the ACPO while working to prevent ischemia.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785